PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Alliance IP, LLC - I
20 E. Thomas Rd.
Suite 2200, PMB 96
Phoenix, AZ 85012

In re Application of: Evrim Binboga
Serial No.: 16729359         
Filed: December 28, 2019
Docket: AC5720-US
Title: WIRELESS COMMUNICATION SYSTEM AND DISPLAY INTEGRATION
::::::

DECISION ON PETITION TO
WITHDRAW RESTRICTION
REQUIREMENT UNDER 
37 CFR § 1.144



This is a decision regarding the petition to withdraw requirement for election of species under 37 CFR § 1.144 filed on 06 January 2022.

The petition is GRANTED.

REVIEW OF FACTS

On December 24, 2020, a Restriction Requirement was issued. The examiner required restriction between two species: Species 1 drawn to the embodiment from Fig. 2A and Species 2 drawn to the embodiment from Fig. 2B. The examiner stated that the species were independent or distinct and there were no generic claims.

On February 24, 2021, Applicant filed a response to the Restriction Requirement. Applicant elected Species 1 (Fig. 2A) with traverse. All pending claims 1-20 were elected. Applicant submitted that the restriction did not establish why the invention as claimed were independent/distinct. Applicant also argued that the independent claims were generic claims and thus, restriction would be inappropriate.

On April 1, 2021, a non-final Office Action was issued. The examiner acknowledged Applicant’s election with traverse but disagreed with Applicant’s traversal and made the election of species Final. Claims 1-20 were examined on the merits.

On August 2, 2021, Applicant filed a response to the non-final Office Action and amended claims 1, 13, 14, 17, and 19.

On November 22, 2021, the examiner issued a Notice of Allowance with claims 1-20 allowed.

On January 6, 2022, Applicant filed a petition for withdrawal of restriction requirement in accordance with 37 CFR 1.144. 

REGULATION AND PRACTICE

37 C.F.R. 1.144 Petition from requirement for restriction.

After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181).

37 C.F.R. 1.146 Election of species.

In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.

803 Restriction — When Proper [R-08.2017] states in part:

Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j) ). 
If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.

I. CRITERIA FOR RESTRICTION BETWEEN PATENTABLY DISTINCT INVENTIONS
There are two criteria for a proper requirement for restriction between patentably distinct inventions:

(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02).

II.    GUIDELINES
Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases.

806.04(d)   Definition of a Generic Claim states in part:

In an application presenting three species illustrated, for example, in Figures 1, 2, and 3, respectively, a generic claim should read on each of these views; but the fact that a claim does so read is not conclusive that it is generic. It may define only an element or subcombination common to the several species.

In general, a generic claim should require no material element additional to those required by the species claims, and each of the species claims must require all the limitations of the generic claim.

MPEP 808.01(a) Species states in part:

Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims.

In applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. 

ANALYSIS AND DECISION

MPEP 808.01(a) provides, in applications where only generic claims are presented, restriction cannot be required unless the generic claims recite or encompass such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim. 

Claims 1-20 are directed to generic claims but do not recite or encompass a multiplicity of species. For example, claim 1 recites a display substrate, a plurality of pixels, an antenna array, and circuitry to process a communication. These elements are not specific to any particular type of displays, and are applicable to either a micro-LED st para.), but the examiner did not respond to this assertion while making the restriction final (see non-final Office Action dated 4/1/2021, p. 2, 2nd para.). Therefore, the examiner failed to provide evidence that any of the claims in the application is a specific species claim.  

Because only generic claims (i.e. claims 1-20) are presented in the application, and none of claims 1-20 recites or encompasses “such a multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim,” restriction cannot be required.

Therefore, the Requirement for Restriction is improper. 

CONCLUSION

Accordingly, the petition to withdraw the restriction requirement is GRANTED. 

As a result of the petition decision, the examiner’s Restriction Requirement between Species 1 (Fig. 2A) and Species 2 (Fig. 2B) on December 24, 2020 as written is WITHDRAWN. Since the Notice of Allowance has been issued on 11/22/2021 allowing all pending claims 1-20, the application has been forwarded to the Office of Publications for post allowance processing.  

Any inquiry concerning this decision should be directed to Haixia Du at (571) 270-5646. 




/JOHN E BARLOW JR/________________________________
John Barlow, Director 
Technology Center 2600